Case 8:20-cv-02936-CEH-CPT Document 29 Filed 02/24/21 Page 1 of 2 PageID 142




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

TODD SMITH,

      Plaintiff,

v.                                                   Case No: 8:20-cv-2936-CEH-CPT

AUTOMATIC DATA PROCESSING,
INC. and CORELOGIC
BACKGROUND DATA, LLC,

      Defendants.
___________________________________/

                                       ORDER

      This matter comes before the Court on Defendant Automatic Data Processing,

Inc.’s (“ADP”) Motion to Seal (Doc. 12), filed on December 16, 2020, and Plaintiff’s

response (Doc. 28). In the motion, ADP seeks an Order permitting Exhibits 2, 3, and

4 to its motion to dismiss to be filed under seal, pursuant to the Local Rules of this

Court, because the documents contain private sensitive information that should not be

disclosed to the public. The Court, having considered the motion and being fully

advised in the premises, will grant ADP’s Motion to Seal.

      This case arises out of claims of defamation and negligence related to ADP

allegedly including false information in a background investigation report about

Plaintiff that caused him harm. Specifically, Plaintiff claims that ADP falsely reported

Plaintiff as a registered sex offender who was convicted of sex crimes against children.

ADP seeks to file the reports as exhibits to its motion to dismiss, the contents of which
Case 8:20-cv-02936-CEH-CPT Document 29 Filed 02/24/21 Page 2 of 2 PageID 143




Plaintiff contends are false and form the basis of Plaintiff’s claims. ADP argues that

sealing the documents is necessary to protect legitimate privacy interests of the Plaintiff

given the extremely sensitive nature of the information contained in the background

reports and considering Plaintiff’s assertion that the crimes alleged in the reports about

him are false. The Court agrees. Because the documents contain private sensitive

information, good cause exists to seal the documents during the Court’s consideration

of the motion to dismiss. Accordingly, it is hereby

       ORDERED:

       1.     Defendant ADP’s Motion to Seal (Doc. 12) is GRANTED.

       2.     On or before March 5, 2021, ADP shall file Exhibits 2, 3, and 4 to the

Motion to Dismiss under seal.

       3.     Unless otherwise ordered by the Court for good cause shown, the

documents shall remain sealed for one year, although the seal is renewable by a motion

that complies with the Local Rules and is filed before the expiration of the seal. See

M.D. Fla. Local Rule 1.11.

       DONE AND ORDERED in Tampa, Florida on February 24, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                            2
